Exhibit 10.4






EMPLOYMENT AGREEMENT
between
GULFPORT ENERGY CORPORATION
and
Donnie Moore
Effective August 1, 2019















EMPLOYMENT AGREEMENT
THIS AGREEMENT is made effective August 1, 2019 (the “Effective Date”), between
GULFPORT ENERGY CORPORATION, a Delaware corporation (the "Company") and Donnie
Moore, an individual (the "Executive").


W I T N E S S E T H:
WHEREAS, the Company desires to retain the services of the Executive and the
Executive desires to make the Executive's services available to the Company.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows: 
 
 
1.
Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement.



 
 
2.
Executive's Duties. The Executive is employed on a full-time basis. Throughout
the term of this Agreement, the Executive will use the Executive's best efforts
and due diligence to assist the Company in achieving the most profitable
operation of the Company and the Company's affiliated entities consistent with
developing and maintaining a quality business operation.

 
 
2.1
Specific Duties. The Executive will serve as Chief Operating Officer for the
Company, and in such other positions as might be mutually agreed upon by the
parties. The Executive shall perform all of the duties required to fully and
faithfully execute the office and position to which the Executive is appointed,
and such other duties as may be reasonably requested by the Executive's
supervisor or by the Company. During the term of this Agreement, the Executive
may be nominated for election or appointed to serve as a director or officer of
any of the Company's affiliated entities as determined in such affiliates' board
of directors' sole discretion. The services of the Executive will be requested
and directed by the Company's Chief Executive Officer and President, David M.
Wood.



2.2
Duty of Loyalty. The Executive acknowledges and agrees that the Executive has a
fiduciary duty of loyalty to act in the best interests of the Company and to do
no act that would materially injure the business, interests or reputation of the
Company or any of its affiliates. In keeping with these duties, the Executive
shall make full disclosure to the Company of all business opportunities
pertaining to the Company’s business and shall not appropriate for the
Executive’s own benefit business opportunities concerning the subject matter of
the fiduciary relationship.


2.3
Policies and Procedures. The Company has issued various policies and procedures
applicable to all employees of the Company and its related and affiliated
entities including policies which set forth the general human resources policies
of the Company and addresses frequently asked questions regarding the Company.
The Executive agrees to comply with such policies and procedures except to the
extent inconsistent with this Agreement. Such policies and procedures may be
changed or adopted in the sole discretion of the Company without advance notice.
 
 
3.
Other Activities. The Executive shall devote substantially all of the
Executive’s business time and attention to the performance of the Executive’s
duties hereunder and will not engage in any other business, profession, or
occupation for compensation or otherwise which would conflict with the
performance of such services either directly or indirectly without the prior
written consent of the Board of Directors of the Company (the “Board”).
Notwithstanding the foregoing, the Executive will be permitted to (a) with the
prior written consent of the Board, act or serve as a director, trustee,
committee member, or principal of any type of business, civic, or charitable
organization, and (b) purchase or own less than five percent (5%) of the
publicly traded securities of any corporation; provided that, such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation; provided
further that, the activities described in clauses (a) and (b) do not interfere
with the performance of the Executive’s duties and responsibilities to the
Company as provided hereunder, including, but not limited to, the obligations
set forth in Section 2.

 
 
4.
Executive's Compensation. The Company agrees to compensate the Executive as
follows:

 
 
4.1
Base Salary. A base salary (the "Base Salary"), at the initial annual rate of
not less than $505,000 will be paid to the Executive in regular installments in
accordance with the Company's designated payroll schedule.

 
 
4.2
Bonus. In addition to the Base Salary described in Section 4.1 of this
Agreement, the Executive shall be eligible for an annual bonus for each fiscal
year during the Term on the same basis as other executive officers under the
Company’s then current annual incentive plan with a target of 100% of Base
Salary which shall be payable in accordance with the terms of such plan and the
performance metrics established by the Compensation Committee of the Board (the
“Committee”).

4.3
Equity Compensation. During the term of the Executive’s employment, the
Executive will be eligible for annual grants of restricted stock, restricted
stock units, performance-based awards, stock options or other awards as
determined in the sole discretion of the Committee in its discretion pursuant to
the Company's equity compensation plans (generally referred to as “Equity
Compensation Plans”), subject to the terms and conditions of the Equity
Compensation Plans and the terms and conditions of each award as determined by
the Committee in its discretion; provided that, with respect to the calendar
year ending December 31, 2020 (“FY 2020”), the Executive will receive awards
that have a target aggregate fair value equal to 350% of Base Salary. For each
calendar year following FY 2020, the target aggregate fair value of such awards
shall be as determined by the Committee in its discretion, it being understood
that the Committee may elect to not provide the Executive an award with respect
to a particular year.

Notwithstanding the foregoing, the Executive will not be deemed to have
terminated for Good Reason unless (A) the Executive provides written notice to
the Company of the existence of one of the conditions described above within
ninety (90) days after the Executive has knowledge of the initial existence of
the condition, (B) the Company fails to remedy the condition so identified
within thirty (30) days after receipt of such notice (if capable of correction),
(C) the Executive provides a notice of termination to the Company within thirty
(30) days of the expiration of the Company’s period to remedy the condition
specifying an effective date for the Executive’s termination, and (D) the
effective date of the Executive’s termination of employment is within ninety
(90) days after the Executive provides written notice to the Company of the
existence of the condition referred to in clause (A).
 
 
4.4
Benefits. The Company will provide the Executive with benefits that are
customarily provided to similarly situated executives of the Company and as are
set forth in and governed by the Company's employment policies and applicable
plan documents. Additionally, the Company will provide paid time off (“PTO”) to
the Executive, the amount of which will be determined in accordance with the
Company’s PTO policy. No additional compensation will be paid for failure to
take PTO. The Company will also provide the Executive the opportunity to apply
for coverage under the Company's medical, life and disability plans, if any. If
the Executive is accepted for coverage under such plans, the Company will make
such coverage available to the Executive on the same terms as is customarily
provided by the Company to the plan participants as modified from time to time
in the Company’s sole discretion. The Executive will be entitled to receive
reimbursement for all reasonable business expenses incurred by the Executive in
accordance with the Company’s expense reimbursement policy. All payments for
reimbursement under this Section 4.4 shall be paid promptly but in no event
later than the last day of the Executive’s taxable year following the taxable
year in which the Executive incurred such expenses.

 
 
5.
Term. The term of the Executive’s employment under the provisions of this
Agreement shall be for a period commencing on the Effective Date and shall
continue until December 31, 2023 (the “Initial Expiration Date”), unless
terminated earlier pursuant to Section 6; provided that, upon the Initial
Expiration Date and each annual anniversary thereafter (such date and each
annual anniversary thereof, a “Renewal Date”), the Agreement shall be deemed to
be automatically extended, upon the same terms and conditions, for successive
periods of one year, unless either party provides written notice of its
intention not to extend the term of the Agreement at least ninety (90) days
prior to the applicable Renewal Date (the period of the Executive’s employment
under this Agreement being the "Term"); provided, however, if during the Term of
this Agreement a Change of Control (as defined in Exhibit A attached hereto)
occurs, the Term of this Agreement shall be extended to the later of the
original expiration date of the Term or the expiration of the Change of Control
Period. For purposes of this Agreement, “Change of Control Period” means the
twenty-four (24) month period commencing on the effective date of a Change of
Control.


6.
        Termination. This Agreement will continue in effect until the expiration
of the term stated in Section 5 of this Agreement unless earlier terminated
pursuant to this Section 6. For purposes of this Agreement, “Termination Date”
shall mean (a) if the Executive’s employment is terminated by death, the date of
death; (b) if the Executive’s employment is terminated pursuant to Section 6.4
due to a disability, thirty (30) days after notice of termination is provided to
the Executive in accordance with Section 6.4; (c) if the Executive’s employment
is terminated by Company without Cause or by the Executive for Good Reason
pursuant to Section 6.1.1 or 6.1.2, on the effective date of termination
specified in the notice required by Section 6.1.1 or 6.1.2 respectively; (d) if
the Executive’s employment is terminated by Company for Cause pursuant to
Section 6.1.3, the date on which the notice of termination required by Section
6.1.3 is given; or (e) if the Executive’s employment is terminated by the
Executive pursuant to Section 6.2, on the effective date of termination
specified by the Executive in the notice of termination required by Section 6.2
unless the Company rejects such date as allowed by Section 6.2, in which case it
would be the date specified by the Company.

 
 
6.1
Termination by Company. The Executive’s employment under this Agreement may be
terminated prior to the expiration of the Term under the following
circumstances:

 
 
6.1.1
Termination without Cause or for Good Reason Outside of a Change of Control
Period.

 
 
a)
Termination by the Company without Cause. The Company may terminate the
Executive’s employment without Cause at any time by the service of written
notice of termination to the Executive specifying an effective date of such
termination not sooner than the date of such notice.
 
 
b)
Termination by the Executive for Good Reason. The Executive may terminate
employment with the Company for “Good Reason” and such termination will not be a
breach of this Agreement by the Executive. For purposes of this Section
6.1.1(b), Good Reason shall mean the occurrence of one of the events set forth
below:

 
 
(i)
elimination of the Executive's job position or material reduction in duties
and/or reassignment of the Executive to a new position of materially less
authority; or

 
 
(ii)
a material reduction in the Executive’s Base Salary.
 
 

c)
    Obligations of the Company. In the event the Executive is Terminated without
Cause or terminates employment for Good Reason outside of a Change of Control
Period, the Executive will receive as termination compensation on the date sixty
(60) days following the Termination Date: (a) a payment of one (1) times the sum
of Base Salary and Annual Bonus in a lump sum payment; (b) a payment of the
pro-rata portion of the Annual Bonus for the fiscal year in which the
Termination Date occurs determined based on the number of days that have lapsed
during the calendar year prior to the Termination Date divided by 365; (c) pro
rata vesting through the last day of the month in which the Termination Date
occurs of all unvested awards granted to the Executive under the Equity
Compensation Plans (provided performance-based restricted stock units shall only
be payable subject to the attainment of the performance measures through the
Termination Date (or the most recent practicable date) as provided under the
terms of the applicable award agreement); (d) any Company matching or other
contributions to the Company’s non-qualified deferred compensation plans, if
any, (the “Company Non‑Qualified Contributions”) shall be immediately vested;
(e) a lump sum payment of any PTO pay accrued but unused through the Termination
Date and (f) a lump sum payment equal to the Executive’s monthly COBRA premium
for a twelve (12) month period. For purposes of this Agreement “Annual Bonus”
shall be defined as the Executive’s target bonus for the year in which the
Termination Date occurs. The right to the foregoing termination compensation
described under clauses (a), (b), (c) and (d) above is subject to the
Executive's timely execution, without revocation, of the Company's waiver and
release agreement substantially in the form attached hereto as “Exhibit B” which
will operate as a release of all legally waivable claims against the Company and
the Executive's compliance with all of the provisions of this Agreement,
including all post-employment obligations.



6.1.2
Termination without Cause or for Good Reason During a Change of Control Period.

Notwithstanding the foregoing, the Executive will not be deemed to have
terminated for Good Reason unless (A) the Executive provides written notice to
the Company of the existence of one of the conditions described above within
ninety (90) days after the Executive has knowledge of the initial existence of
the condition, (B) the Company fails to remedy the condition so identified
within thirty (30) days after receipt of such notice (if capable of correction),
(C) the Executive provides a Notice of Termination to the Company within thirty
(30) days of the expiration of the Company’s period to remedy the condition
specifying an effective date for the Executive’s termination, and (D) the
effective date of the Executive’s termination of employment is within ninety
(90) days after the Executive provides written notice to the Company of the
existence of the condition referred to in clause (A).
 
 
(a)
Termination by the Company without Cause. The Company may terminate the
Executive’s employment without Cause during a Change of Control Period at any
time by the service of written notice of termination to the Executive specifying
an effective date of such termination not sooner than the date of such notice.

 
 
(b)
Termination by the Executive for Good Reason. The Executive may terminate
employment with the Company for “Good Reason” and such termination will not be a
breach of this Agreement by the Executive. For purposes of this Section
6.1.2(b), Good Reason during a Change of Control Period shall mean the
occurrence of one of the events set forth below:

 
 
(i)
elimination of the Executive's job position or material reduction in duties
and/or reassignment of the Executive to a new position of materially less
authority;


(ii)


a material reduction in the Executive’s Base Salary; or

 
 
(iii)
a requirement that the Executive relocate to a location outside of a fifty (50)
mile radius of the location of his or her office or principal base of operation
immediately prior to the effective date of a Change of Control.



(c)
Obligations of the Company. In the event the Executive is Terminated without
Cause or terminates employment for Good Reason during a Change of Control
Period, the Executive will receive as termination compensation on the date sixty
(60) days following the Termination Date: (a) a payment of two (2) times the sum
of Base Salary and Annual Bonus in a lump sum payment; (b) a payment of the
pro-rata portion of the Annual Bonus for the fiscal year in which the
Termination Date occurs determined based on the number of days that have lapsed
during the calendar year prior to the Termination Date divided by 365; (c) all
unvested awards granted under the Equity Compensation Plans shall be immediately
vested (provided performance-based restricted stock units shall only be payable
subject to the attainment of the performance measures through the Termination
Date (or the most recent practicable date) as provided under the terms of the
applicable award agreement); (d) any Company Non-Qualified Contributions shall
be immediately vested; (e) a lump sum payment of any PTO pay accrued but unused
through the Termination Date and (f) a lump sum payment equal to the Executive’s
monthly COBRA premium for an eighteen (18) month period. The right to the
foregoing termination compensation described under clauses (a), (b), (c) and (d)
above is subject to the Executive's timely execution, without revocation, of the
Company's waiver and release agreement substantially in the form attached hereto
as “Exhibit B” which will operate as a release of all legally waivable claims
against the Company and the Executive's compliance with all of the provisions of
this Agreement, including all post-employment obligations.
 
 
6.1.3
Termination for Cause. The Company may terminate the employment of the Executive
hereunder at any time for Cause (as hereinafter defined) (such a termination
being referred to in this Agreement as a "Termination For Cause") by giving the
Executive written notice of such termination. As used in this Agreement, "Cause"
means:

In the event this Agreement is terminated for Cause, the Company will not have
any obligation to provide any further payments or benefits to the Executive
after the Termination Date other than a lump sum payment within thirty (30) days
of the Termination Date of any PTO pay accrued but unused through the
Termination Date.
 
 
(i)
the willful and continued failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, or

 
 
(ii)
the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company. For purposes of
this provision, no act, or failure to act, on the part of the Executive shall be
considered “willful” unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive’s action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of the Chief Executive Officer or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.



6.2
Termination by Executive. The Executive may voluntarily terminate employment
under this Agreement for any reason by the service of written notice of such
termination to the Company specifying an effective date of termination no sooner
than thirty (30) days and no later than sixty (60) days after the date of such
notice; provided, however, if less than thirty (30) days remain in the Term, the
minimum notice required from the Executive under this Section 6.2 shall be
reduced from thirty (30) to seven (7) days. The Company reserves the right to
end the employment relationship at any time after the date such notice is given
to the Company and to pay the Executive through the Termination Date, which will
not change the nature of the termination for purposes of this Agreement.



 
 
6.3
Disability. If the Executive becomes “disabled” (as defined below), the Company
may give the Executive written notice of its intention to terminate on the 30th
day after receipt of the notice by the Executive. In the event the Executive is
terminated due to Disability (a) all unvested awards granted to the Executive
under the Equity Compensation Plans shall be immediately vested (provided
performance-based restricted stock units shall only be payable subject to the
attainment of the performance measures through the Termination Date (or the most
recent practicable date) as provided under the terms of the applicable award
agreement); and (b) any Company Non-Qualified Contributions shall be immediately
vested. The Executive shall also receive a lump sum payment within thirty (30)
days of the Termination Date of any PTO pay accrued but unused through the
Termination Date. The right to the foregoing compensation due under clauses (a)
and (b) above is subject to the timely execution, without revocation, by the
Executive or the Executive's legal representative of the Company's waiver and
release agreement substantially in the form attached hereto as “Exhibit B” which
will operate as a release of all legally waivable claims against the Company.
For purposes of this Section 6.3, the Executive is “disabled” if he or she is
unable to perform the essential functions of the position (with or without
reasonable accommodation) under this Agreement, which disability lasts for an
uninterrupted period of at least 90 days or a total of at least 180 days out of
any consecutive 360-day period, as a result of the Executive’s incapacity due to
physical or mental illness (as determined by the opinion of an independent
physician selected by the Company). In applying this Section 6.3, the Company
will comply with any applicable legal requirements, including the Americans with
Disabilities Act.
 
 
6.4
Death of Executive. If the Executive dies during the term of this Agreement, the
Company may thereafter terminate this Agreement without compensation. In the
event of the Executive’s death the Company will (a) immediately vest all
unvested awards granted to the Executive under the Equity Compensation Plans
(provided performance-based restricted stock units shall only be payable subject
to the attainment of the performance measures through the Termination Date (or
the most recent practicable date) as provided under the terms of the applicable
award agreement); and (b) immediately vest any Company Non‑Qualified
Contributions. The Executive’s beneficiaries/estate shall also receive a lump
sum payment within thirty (30) days of death of any PTO pay accrued but
unused through the Termination Date. Amounts payable under this Section 6.4
shall be paid to the beneficiary designated on the Company's universal
beneficiary designation form in effect on the date of the Executive's death. If
the Executive fails to designate a beneficiary or if such designation is
ineffective, in whole or in part, any payment that would otherwise have been
paid under this Section 6.4 shall be paid to the Executive's estate. The right
to the foregoing compensation due under clauses (a) and (b) above is subject to
the timely execution, without revocation, by the beneficiary, or as applicable,
the administrator of the Executive's estate of the Company's waiver and release
agreement substantially in the form attached hereto as “Exhibit B” which will
operate as a release of all legally waivable claims against the Company.

 
 
6.5
Effect of Termination. The termination of this Agreement, when accompanied by
the termination of the Executive’s employment with the Company, will terminate
all obligations of the Executive to render services on behalf of the Company
from and after the Termination Date, provided that upon termination of this
Agreement and termination of employment for any reason (other than by reason of
the Executive’s death), the Executive shall comply with all post-employment
requirements including this Section 6.5 and Sections 7, 8, 9, 10, 11, 12 and 13,
as well as the Company’s arbitration program. Except as otherwise provided in
Section 6 of this Agreement and payment of any PTO pay accrued but unused
through the Termination Date, no accrued bonus, severance pay or other form of
compensation will be payable by the Company to the Executive by reason of the
termination of this Agreement. All keys, entry cards, credit cards, files,
records, financial information, Confidential Information (as defined below),
research, results, test data, instructions, drawings, sketches, specifications,
product data sheets, products, books, DVDs, disks, memory devices, business
plans, marketing plans, documents, correspondence, furniture, furnishings,
equipment, supplies and other items relating to the Company in the Executive's
possession will remain the property of the Company. Upon termination of
employment, the Executive will have the right to retain and remove all personal
property and effects which are owned by the Executive and located in the offices
of the Company at a time determined by the Company. All such personal items will
be removed from such offices no later than two (2) days after the Termination
Date, and the Company is hereby authorized to discard any items remaining and to
reassign the Executive's office space after such date. Prior to the Termination
Date, the Executive will render such services to the Company as might be
reasonably required to provide for the orderly termination of the Executive's
employment. Notwithstanding the foregoing and without discharging any
obligations to pay compensation to the Executive under this Agreement, after
notice of the termination, the Company may request that the Executive not
provide any other services to the Company and not enter the Company's premises
before or after the Termination Date. In the event that the Executive separates
employment with the Company, the Executive hereby grants consent to notification
by the Company to the Executive's new employer about the Executive's rights and
obligations under this Agreement. Upon such termination of employment, the
Executive further agrees to acknowledge compliance with this Agreement in a form
reasonably provided by the Company.

If this Agreement is not terminated pursuant to any of the preceding provisions
of Section 6 or extended by mutual written agreement of the parties prior to the
expiration of the Term, this Agreement and the Executive’s employment under this
Agreement will end and Company will have no further obligation to provide any
further payments or benefits to the Executive under this Agreement after the
expiration of the Term other than any PTO pay accrued but unused through the
expiration of the Term. Upon expiration of this Agreement, the Executive will
continue to be employed with Company on an at will basis until such employment
is terminated by either party, with or without any reason.


Unless otherwise agreed to in writing by the Company and Executive prior to the
termination of the Executive’s employment, any termination of the Executive’s
employment shall constitute (a) an automatic resignation of Executive as an
officer of the Company and each affiliate of the Company, (b) an automatic
resignation of the Executive from the Board (if applicable) and from the board
of directors of any affiliate of the Company, and from the board of directors or
similar governing body of any corporation, limited liability entity or other
entity in which the Company or any affiliate holds an equity interest and with
respect to which board or similar governing body the Executive serves as the
Company’s or such affiliate’s designee or other representative and (c) an
automatic revocation of any power of attorney granted to the Executive for the
benefit of the Company or any of its affiliates.


7.
Trade Secrets, Confidential Information and Inventions of the Company.


 
7.1 Trade Secrets and Confidential Information. The Executive agrees that during
the Executive’s employment hereunder, the Executive will have access to various
trade secrets, confidential information and inventions of the Company as defined
below.


 
7.1.1 “Confidential Information” means all information and material which is
proprietary to the Company, whether or not marked as “confidential” or
“proprietary” and which is disclosed to or obtained from the Company by the
Executive, which relates to the Company’s past, present or future research,
development or business activities. Confidential Information includes all
information or materials prepared by or for the Company and includes, without
limitation, all of the following: designs, drawings, specifications, techniques,
models, data, source code, object code, documentation, diagrams, flow charts,
research, development, processes, systems, methods, machinery, procedures,
“know-how”, new product or new technology information, formulas, patents, patent
applications, product prototypes, product copies, cost of production,
manufacturing, developing or marketing techniques and materials, cost of
production, development or marketing time tables, customer lists, strategies
related to customers, suppliers or personnel, contract forms, pricing policies
and financial information, volumes of sales, and other information of similar
nature, whether or not reduced to writing or other tangible form, and any other
Trade Secrets, as defined by Section 7.1.3, or non-public business information.
Confidential Information also will include any additional Company information
with respect to which the Company took reasonable and apparent steps to preserve
confidentiality. For purposes of this Agreement, the terms of this Agreement
will be treated by the Executive as Confidential Information. Notwithstanding
the foregoing, nothing in this Agreement, any other agreement between the
Executive and the Company, or any Company policy shall be read to prevent the
Executive from (a) sharing this Agreement or other information with the
Executive’s attorney; (b) reporting possible violations of federal law or
regulation to any governmental agency or entity including but not limited to the
Department of Justice, the Securities and Exchange Commission, the Congress, and
any Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation. The Executive will not
need the prior authorization of the Company to make any such reports or
disclosures and the Executive will not be required to notify the Company that he
or she has made such reports or disclosures; (c) sharing information about this
Agreement with the Executive’s spouse, accountant, attorney or financial advisor
so long as the Executive ensures that such parties maintain the strict
confidentiality of this Agreement; or (d) apprising any future or potential
employer or other person or entity to which the Executive provides services of
the Executive’s continuing obligations to the Company under this Agreement.


 
7.1.2 “Inventions” means all discoveries, concepts and ideas, whether patentable
or not, including but not limited to, processes, methods, formulas,
compositions, techniques, articles and machines, as well as improvements thereof
or “know-how” related thereto, relating at the time of conception or reduction
to practice to the business engaged in by the Company, or any actual or
anticipated research or development by the Company.


 
7.1.3 “Trade Secrets” means any scientific or technical data, information,
design, process, procedure, formula or improvement that is commercially
available to the Company and is not generally known in the industry.


 
This Section 7.1 includes not only information belonging to the Company which
existed before the date of this Agreement, but also information developed by the
Executive for the Company or its employees during the Executive’s employment and
thereafter.


 
7.2 Restriction on Use of Confidential Information. The Executive agrees that
the Executive’s use of Trade Secrets and other Confidential Information is
subject to the following restrictions during the term of the Agreement and for
an indefinite period thereafter so long as the Trade Secrets and other
Confidential Information have not become generally known to the public.


 
7.3 Non-Disclosure. The Executive agrees that the Executive will not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of the Executive’s assigned duties and for
the benefit of the Company, either during the period of the Executive’s
employment or at any time thereafter, any Confidential Information or other
confidential or proprietary information received from third parties subject to a
duty of the Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which has been obtained by the Executive
during the Executive’s employment by the Company (or any predecessor). The
foregoing will not apply to information that (i) was known to the public prior
to its disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information). Unless
this Agreement is otherwise required to be disclosed under applicable law, rule
or regulation, the terms and conditions of this Agreement will remain strictly
confidential, and the Executive hereby agrees not to disclose the terms and
conditions hereof to any person or entity, other than immediate family members,
legal advisors or personal tax or financial advisors, or prospective future
employers solely for the purpose of disclosing the limitations on the
Executive’s conduct imposed by the provisions of this Agreement who, in each
case, agree to keep such information confidential. The Executive is hereby
notified in accordance with the Defend Trade Secrets Act of 2016 that the
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. The Executive is further notified that if he or she files a lawsuit
for retaliation by the Company for reporting a suspected violation of law, the
Executive may disclose the Company’s trade secrets to the Executive’s attorney
and use the trade secret information in the court proceeding if he: (a) files
any document containing the trade secret under seal; and (b) does not disclose
the trade secret, except pursuant to court order. The provisions of this Section
7.3 will survive the expiration, suspension or termination of this Agreement for
any reason.
 


7.4 Prohibition Against Unfair Competition. At any time after the termination of
his or her employment with the Company for any reason, the Executive will not
engage in competition with the Company while making use of the Trade Secrets of
the Company.
 


7.5 Patents and Inventions. The Executive agrees that any Inventions made,
conceived or completed by the Executive during the term of the Executive’s
service, solely or jointly with others, which are made with the Company’s
equipment, supplies, facilities or Confidential Information, or which relate at
the time of conception or reduction to purpose of the Invention to the business
of the Company or the Company’s actual or demonstrably anticipated research and
development, or which result from any work performed by the Executive for the
Company, will be the sole and exclusive property of the Company, and all Trade
Secrets, Confidential Information, copyrightable works, works of authorship, and
all patents, registrations or applications related thereto, all other
intellectual property or proprietary information and all similar or related
information (whether or not patentable and copyrightable and whether or not
reduced to tangible form or practice) which relate to the business, research and
development, or existing or future products or services of the Company and/or
its subsidiaries and which are conceived, developed or made by the Executive
during the Executive’s employment with the Company (“Work Product”) will be
deemed to be “work made for hire” (as defined in the Copyright Act, 17 U.S.C.
§101 et seq., as amended) and owned exclusively by the Company. To the extent
that any Work Product is not deemed to be a “work made for hire” under
applicable law, and all right, title and interest in and to such Work Product
have not automatically vested in the Company, the Executive hereby (a)
irrevocably assigns, transfers and conveys, and will assign transfer and convey,
to the fullest extent permitted by applicable law, all right, title and interest
in and to the Work Product on a worldwide basis to the Company (or such other
person or entity as the Company may designate), without further consideration,
and (b) waives all moral rights in or to all Work Product, and to the extent
such rights may not be waived, agrees not to assert such rights against the
Company or its respective licensees, successors, or assigns. In order to permit
the Company to claim rights to which it may be entitled, the Executive agrees to
promptly disclose to the Company in confidence all Work Product which the
Executive makes arising out of the Executive’s employment with the Company. The
Executive will assist the Company in obtaining patents on all Work Product
patentable by the Company in the United States and in all foreign countries, and
will execute all documents and do all things necessary to obtain letters patent,
to vest the Company with full and extensive title thereto, and to protect the
same against infringement by others.


8.


Non-Solicitation. The Executive agrees that during his or her employment
hereunder, and for the one (1) year period immediately following termination of
employment for any reason, the Executive shall not knowingly directly solicit
goods, services or a combination of goods and services from any “Established
Customers” of the Company. For purposes of this agreement, “Established
Customer” means a customer, regardless of location, of the Company as of the
date the Executive’s employment terminates who continues to be a customer or who
the Company reasonably anticipates will continue to be a customer.



 
 
9.
Non-Solicitation of Employees and Independent Contractors. The Executive
covenants that during the term of employment and for the one (1) year period
immediately following the termination of employment for any reason, the
Executive will not knowingly, directly or indirectly, induce or attempt to
induce any executive, employee or independent contractor of the Company to
terminate his/her employment relationship with the Company to go to work for any
other company or third party.


10.
Reasonableness. The Company and the Executive have attempted to specify a
reasonable period of time and reasonable restrictions to which this Agreement
shall apply. The Company and the Executive agree that if a court or
administrative body should subsequently determine that the terms of this
Agreement are greater than reasonably necessary to protect the Company's
interest, the Company agrees to waive those terms which are found by a court or
administrative body to be greater than reasonably necessary to protect the
Company's interest and to request that the court or administrative body reform
this Agreement specifying a reasonable period of time and such other reasonable
restrictions as the court or administrative body deems necessary.

 
 
11.
Equitable Relief. The Executive acknowledges that the services to be rendered by
the Executive are of a special, unique, unusual, extraordinary, and intellectual
character, which gives them a peculiar value, and the loss of which cannot
reasonably or adequately be compensated in damages in an action at law; and that
a breach by the Executive of any of the provisions contained in this Agreement
will cause the Company irreparable injury and damage. The Executive further
acknowledges that the Executive possesses unique skills, knowledge and ability
and that any material breach of the provisions of this Agreement would be
extremely detrimental to the Company. By reason thereof, the Executive agrees
that the Company shall be entitled, in addition to any other remedies it may
have under this Agreement or otherwise, to injunctive and other equitable relief
from any court of competent jurisdiction to prevent or curtail any breach of
this Agreement by him/her.

 
 
12.
Continued Litigation Assistance. The Executive will cooperate with and assist
the Company and its representatives and attorneys as requested, during and after
the Term, with respect to any litigation, arbitration or other dispute
resolutions by being available for interviews, depositions and/or testimony in
regard to any matters in which the Executive is or has been involved or with
respect to which the Executive has relevant information. The Company will
reimburse the Executive for any reasonable business expenses the Executive may
have incurred in connection with this obligation.

 
 
13.
Arbitration. Except as provided in Section 11, any disputes, claims or
controversies between the Company and the Executive including, but not limited
to those arising out of or related to this Agreement or out of the parties'
employment relationship (together, “Employment Matter”), shall be settled by
arbitration as provided herein. This agreement shall survive the termination or
rescission of this Agreement. All arbitration shall be in accordance with Rules
of the American Arbitration Association, including discovery, and shall be
undertaken pursuant to the Federal Arbitration Act. Arbitration will be held in
Oklahoma City, Oklahoma unless the parties mutually agree to another location.

The decision of the arbitrator will be enforceable in any court of competent
jurisdiction. The Executive and the Company agree that either party shall be
entitled to obtain injunctive or other equitable relief to enforce the
provisions of this Agreement in a court of competent jurisdiction. The parties
further agree that this arbitration provision is not only applicable to the
Company but its affiliates, officers, directors, employees and related parties.
The Executive agrees that the Executive shall have no right or authority for any
dispute to be brought, heard or arbitrated as a class or collective action, or
in a representative or a private attorney general capacity on behalf of a class
of persons or the general public. No class, collective or representative actions
are thus allowed to be arbitrated. The Executive agrees that he or she must
pursue any claims that he or she may have solely on an individual basis through
arbitration.
14.
Miscellaneous. The parties further agree as follows:



 
 
14.1
Time. Time is of the essence of each provision of this Agreement.

 
 
14.2
Notices. Any notice, payment, demand or communication required or permitted to
be given by any provision of this Agreement will be in writing and will be
deemed to have been given when delivered personally or by express mail to the
party designated to receive such notice, or on the date following the day sent
by overnight courier, or on the third business day after the same is sent by
certified mail, postage and charges prepaid, directed to the following address
or to such other or additional addresses as any party might designate by written
notice to the other party:

 
 
 
To the Company:
Gulfport Energy Corporation
3001 Quail Springs Parkway
Oklahoma City, Oklahoma 73134
Attention: Board of Directors
 
 
To the Executive:
The most recent home address reflected in the records of the Company.

 
 
14.3
Assignment. Neither this Agreement nor any of the parties' rights or obligations
hereunder can be transferred or assigned without the prior written consent of
the other parties to this Agreement; provided, however, the Company may assign
this Agreement to any wholly owned affiliate or subsidiary of the Company
without the Executive's consent as well as to any purchaser of the Company.

in the opinion of Independent Advisors, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” (as defined in Section 280G(b)(3) of the
Code) allocable to such reasonable compensation, and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. The costs of obtaining
such determination shall be borne by the Company.
 
 
14.4
Construction. If any provision of this Agreement or the application thereof to
any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law. This Agreement is intended to be interpreted, construed and
enforced in accordance with the laws of the State of Oklahoma.
 
 
14.5
Entire Agreement. This Agreement, any documents executed in connection with this
Agreement, any documents specifically referred to in this Agreement constitute
the entire agreement between the parties hereto with respect to the subject
matter herein contained, and no modification hereof will be effective unless
made by a supplemental written agreement executed by all of the parties hereto.

 
 
14.6
Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof,
and the Executive waives the consent requirement of Section 14.3 to effect such
assumption.

 
 
14.7
Supersession. On execution of this Agreement by the Company and the Executive,
the relationship between the Company and the Executive will be bound by the
terms of this Agreement, any documents executed in connection with this
Agreement, any documents specifically referred to in this Agreement as well as
any other agreements executed in connection with the Executive’s employment with
the Company. In the event of a conflict between any employment policy of the
Company and this Agreement, this Agreement will control in all respects.

 
 
14.8
Third-Party Beneficiary. The Company's affiliated entities and partnerships are
beneficiaries of all terms and provisions of this Agreement and entitled to all
rights hereunder.

 
 
14.9
Section 409A. This Agreement is intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and related U.S.
Treasury regulations or official pronouncements (“Section 409A”) and any
ambiguous provision will be construed in a manner that is compliant with such
exemption; provided, however, if and to the extent that any compensation payable
pursuant to this Agreement is determined to be subject to Section 409A, this
Agreement will be construed in a manner that will comply with Section 409A.
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on his or her Termination Date to be a “specified employee”
within the meaning of that term under Section 409A, then any payments and
benefits under this Agreement that are subject to Section 409A and paid by
reason of a termination of employment shall be made or provided on the later of
(a) the payment date set forth in this Agreement or (b) the date that is the
earliest of (i) the expiration of the six-month period measured from the date of
the Executive’s termination of employment or (ii) the date of the Executive’s
death (the “Delay Period”). Payments and benefits subject to the Delay Period
shall be paid or provided to the Executive without interest for such delay.
Termination of employment as used throughout this Agreement shall refer to a
separation from service within the meaning of Section 409A. To the extent
required to comply with Section 409A, references to a “resignation,”
“termination,” “termination of employment” or like terms throughout this
Agreement shall be interpreted consistent with the meaning of “separation from
service” as defined in Section 409A.


14.10


Clawback. Notwithstanding anything in this Agreement or any other agreement
between the Company and/or its related entities and the Executive to the
contrary, the Executive acknowledges that the Dodd-Frank Wall Street Reform and
Consumer Protection Act (“Act”) may have the effect of requiring certain
executives of the Company and/or its related entities to repay the Company, and
for the Company to recoup from such executives, certain amounts of
incentive-based compensation. If, and only to the extent, the Act, any rules and
regulations promulgated by thereunder by the Securities and Exchange Commission
or any similar federal or state law requires the Company to recoup
incentive-based compensation that the Company has paid or granted to the
Executive, the Executive hereby agrees, even if the Executive has terminated his
or her employment with the Company, to promptly repay such incentive
compensation to the Company upon its written request. In addition, the Executive
agrees to be subject to any other compensation clawback arrangement adopted by
the Board (whether before or after the Effective Date) which is applicable to
all executive officers of the Company. This Section 14.10 shall survive the
termination of this Agreement.

 
 
14.11
Maximum Payments by the Company.

 
 
(a)
It is the objective of this Agreement to maximize the Executive’s Net After-Tax
Benefit (as defined herein) if payments or benefits provided under this
Agreement are subject to excise tax under Section 4999 of the Code.
Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit by the Company or otherwise to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, including, by example and not by way
of limitation, acceleration by the Company or otherwise of the date of vesting
or payment or rate of payment under any plan, program, arrangement or agreement
of the Company (all such payments and benefits, including the payments and
benefits under Section 6 hereof, being hereinafter referred to as the “Total
Payments”), would be subject (in whole or in part) to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the cash severance payments
shall first be reduced, and the non-cash severance payments shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments shall
be subject to the Excise Tax, but only if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).


(b)
The Total Payments shall be reduced by the Company in the following order: (i)
reduction of any cash severance payments otherwise payable to the Executive that
are exempt from Section 409A of the Code, (ii) reduction of any other cash
payments or benefits otherwise payable to the Executive that are exempt from
Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting or payments with respect to any equity award with
respect to the Company’s common stock that is exempt from Section 409A of the
Code, (iii) reduction of any other payments or benefits otherwise payable to the
Executive on a pro-rata basis or such other manner that complies with Section
409A of the Code, but excluding any payments attributable to the acceleration of
vesting and payments with respect to any equity award with respect to the
Company’s common stock that are exempt from Section 409A of the Code, and (iv)
reduction of any payments attributable to the acceleration of vesting or
payments with respect to any other equity award with respect to the Company’s
common stock that are exempt from Section 409A of the Code.

 
 
(c)
For purposes of determining whether and the extent to which the Total Payments
will be subject to the Excise Tax, (i) no portion of the Total Payments the
receipt or enjoyment of which the Executive shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account, (ii) no portion of the Total
Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which,



[Signature Page Follows]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.
 
 
 
 
 
 
 
 
 
GULFPORT ENERGY CORPORATION, a
Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ David M. Wood
 
 
 
Name:
 David M. Wood
 
 
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 


By:
 /s/ Donnie Moore
 
 
 
 
Donnie Moore, Individually
(the "Executive")






Exhibit A


For purposes of this Agreement, “Change in Control” means:


(a) The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
Person (as that term is used in Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”));


(b) The individuals who constitute the Board (the "Incumbent Directors") as of
the beginning of the period cease for any reason to constitute at least a
majority of the Board. Any individual becoming a director whose election or
nomination for election to the Board was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which that person
is named as a nominee for Director without objection to the nomination) will be
an Incumbent Director. No individual initially elected or nominated as a
Director of the Company as a result of an actual or threatened election contest
with respect to Directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board will
be an Incumbent Director;


(c) The adoption of a plan relating to the liquidation or dissolution of the
Company; or


(d) The consummation of any transaction (including, without limitation, any
merger, consolidation or exchange) resulting in any Person or Group (as such
terms are used for purposes of Sections 13(d) and 14(d) of the Exchange Act)
becoming the Beneficial Owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than 30% of the combined voting power (which
voting power shall be calculated by assuming the conversion of all equity
securities convertible (immediately or at some future time) into shares entitled
to vote, but not assuming the exercise of any warrant or right to subscribe to
or purchase those shares) of the continuing or surviving entity’s securities
outstanding immediately after such transaction, or the consummation of any
transaction in which more than 50% of the combined voting power of the surviving
entity immediately after such transaction is owned, directly or indirectly, by
persons who were not stockholders of the Company immediately prior to such
merger, consolidation, reorganization or sale of stock; provided, however, that
in making the determination of ownership by the stockholders of the Company,
immediately after the reorganization, equity securities which persons own
immediately before the reorganization as stockholders of another party to the
transaction shall be disregarded.


The foregoing notwithstanding, a transaction will not constitute a Change in
Control if (x) its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the Persons who held the Company’s securities
immediately before the transaction; (y) it constitutes an initial public
offering or a secondary public offering that results in any security of the
Company being listed (or approved for listing) on any securities exchange or
designated (or approved for designation) as a security on an interdealer
quotation system; or (z) solely because 50% or more of the total voting power of
the Company’s then outstanding securities is acquired by (1) a trustee or other
fiduciary holding securities under one or more employee benefit plans of the
Company or any parent corporation or subsidiary corporation of the Company (as
defined in Code Sections 424(e) and (f)), or (2) any company that, immediately
before the acquisition, is owned directly or indirectly by the stockholders of
the Company in substantially the same proportion as their ownership of stock in
the Company immediately before the acquisition.







Exhibit B


Form of Waiver and Release


(attached)




1



--------------------------------------------------------------------------------





FORM OF WAIVER AND RELEASE
[The language in this Waiver and Release may change based on legal developments
and evolving best practices; this form is provided as an example of what will be
included in the final Waiver and Release document.]
In consideration of, and as a condition precedent to, receiving the termination
compensation described in that certain Employment Agreement (the “Agreement”)
effective as of August 1, 2019, by and between Gulfport Energy Corporation, a
Delaware corporation (the “Company”), and [____________________], an individual
residing in the State of [________] (“Employee”), which was offered to Employee
in exchange for a general waiver and release of claims (this “Waiver and
Release”). Employee having acknowledged the above-stated consideration as full
compensation for and on account of any and all injuries and damages which
Employee has sustained or claimed, or may be entitled to claim, Employee, for
himself, and his heirs, executors, administrators, successors and assigns, does
hereby release, forever discharge and promise not to sue the Company, its
parents, subsidiaries, affiliates, successors and assigns, and their past and
present officers, directors, partners, employees, members, managers,
shareholders, agents, attorneys, accountants, insurers, heirs, administrators,
executors, as well as all employee benefit plans maintained by any of the
foregoing entities or individuals, and all fiduciaries and administrators of
such plans, in their personal and representative capacities (collectively the
“Released Parties”) from any and all claims, liabilities, costs, expenses,
judgments, attorney fees, actions, known and unknown, of every kind and nature
whatsoever in law or equity, which Employee had, now has, or may have against
the Released Parties, including but not limited to any claims relating in any
way to Employee’s employment with the Company or termination thereof prior to
and including the date of execution of this Waiver and Release, and including
but not limited to, all claims for contract damages, tort damages, special,
general, direct, punitive and consequential damages, compensatory damages, loss
of profits, attorney fees and any and all other damages of any kind or nature;
all contracts, oral or written, between Employee and any of the Released
Parties; any business enterprise or proposed enterprise contemplated by any of
the Released Parties, as well as anything done or not done prior to and
including the date of execution of this Waiver and Release.
Employee understands and agrees that this Waiver and Release and covenant not to
sue shall apply to any and all claims or liabilities arising out of or relating
to Employee’s employment with the Company and the termination of such
employment, including, but not limited to: claims of discrimination based on
age, race, color, sex (including sexual harassment), religion, national origin,
marital status, parental status, veteran status, union activities, disability or
any other grounds under applicable federal, state or local law prior to and
including the date of execution of this Waiver and Release, including, but not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the Family and Medical Leave Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, 42 U.S.C. §
1981, the Genetic Information Non-Discrimination Act of 2008, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus







--------------------------------------------------------------------------------




Budget Reconciliation Act of 1985, the Rehabilitation Act of 1973, the Equal Pay
Act of 1963 (EPA), all as amended, as well as any claims prior to and including
the date of execution of this Waiver and Release, regarding wages; benefits;
vacation; sick leave; business expense reimbursements; wrongful termination;
breach of the covenant of good faith and fair dealing; intentional or negligent
infliction of emotional distress; retaliation; outrage; defamation; invasion of
privacy; breach of contract; fraud or negligent misrepresentation; harassment;
breach of duty; negligence; discrimination; claims under any employment,
contract or tort laws; claims arising under any other federal law, state law,
municipal law, local law, or common law; any claims arising out of any
employment contract, policy or procedure; and any other claims related to or
arising out of his employment or the separation of his employment with the
Company prior to and including the date of execution of this Waiver and Release.
In addition, Employee agrees not to cause or encourage any legal proceeding to
be maintained or instituted against any of the Released Parties, save and except
proceedings to enforce the terms of the Agreement or claims of Employee not
released by and in this Waiver and Release.
This Waiver and Release does not apply to (i) claims for indemnification
pursuant to the Company’s governing documents or any indemnification agreement,
(ii) vested benefits under any retirement plan of the Company, (iii) any claims
for unemployment compensation or (iv) any other claims or rights which, by law,
cannot be waived, including the right to file an administrative charge or
participate in an administrative investigation or proceeding; provided, however
that Employee disclaims and waives any right to share or participate in any
monetary award from the Company resulting from the prosecution of such charge or
investigation or proceeding. Notwithstanding the foregoing or any other
provision in this Waiver and Release or the Agreement to the contrary, the
Company and Employee further agree that nothing in this Waiver and Release or
the Agreement (i) limits Employee’s ability to file a charge or complaint with
the EEOC, the NLRB, OSHA, the SEC or any other federal, state or local
governmental agency or commission (each a “Government Agency” and collectively
“Government Agencies”); (ii) limits Employee’s ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information and reporting possible violations of law or regulation or
other disclosures protected under the whistleblower provisions of applicable law
or regulation, without notice to the Company; or (iii) limits Employee’s right
to receive an award for information provided to any Government Agencies.
Employee expressly acknowledges that he is voluntarily, irrevocably and
unconditionally releasing and forever discharging the Company and the other
Released Parties from all rights or claims he has or may have against the
Released Parties including, but not limited to, without limitation, all charges,
claims of money, demands, rights, and causes of action arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), up to and
including the date Employee signs this Waiver and Release including, but not
limited to, all claims of age discrimination in employment and all claims







--------------------------------------------------------------------------------




of retaliation in violation of ADEA. Employee further acknowledges that the
consideration given for this waiver of claims under the ADEA is in addition to
anything of value to which he was already entitled in the absence of this
waiver. Employee further acknowledges: (a) that he has been informed by this
writing that he should consult with an attorney prior to executing this Waiver
and Release; (b) that he has carefully read and fully understands all of the
provisions of this Waiver and Release; (c) he is, through this Waiver and
Release, releasing the Company and the other Released Parties from any and all
claims he may have against any of them; (d) he understands and agrees that this
Waiver and Release does not apply to any claims that may arise under the ADEA
after the date he executes this Waiver and Release; (e) he has at least
twenty-one (21) days within which to consider this Waiver and Release; and (f)
he has seven (7) days following his execution of this Waiver and Release to
revoke the Waiver and Release; and (g) this Waiver and Release shall not be
effective until the revocation period has expired and Employee has signed and
has not revoked the Waiver and Release.
Employee acknowledges and agrees that: (a) he has had reasonable and sufficient
time to read and review this Waiver and Release and that he has, in fact, read
and reviewed this Waiver and Release; (b) that he has the right to consult with
legal counsel regarding this Waiver and Release and is encouraged to consult
with legal counsel with regard to this Waiver and Release; (c) that he has had
(or has had the opportunity to take) twenty-one (21) calendar days to discuss
the Waiver and Release with a lawyer of his choice before signing it and, if he
signs before the end of that period, he does so of his own free will and with
the full knowledge that he could have taken the full period; (d) that he is
entering into this Waiver and Release freely and voluntarily and not as a result
of any coercion, duress or undue influence; (e) that he is not relying upon any
oral representations made to him regarding the subject matter of this Waiver and
Release; (f) that by this Waiver and Release he is receiving consideration in
addition to that which he was already entitled; and (g) that he has received all
information he requires from the Company in order to make a knowing and
voluntary release and waiver of all claims against the Company and the other
Released Parties.
Employee acknowledges and agrees that he has seven (7) days after the date he
signs this Waiver and Release in which to rescind or revoke this Waiver and
Release by providing notice in writing to the Company. Employee further
understands that the Waiver and Release will have no force and effect until the
end of that seventh (7th) day. If Employee revokes the Waiver and Release, the
Company will not be obligated to pay or provide Employee with the benefits
described in this Waiver and Release, and this Waiver and Release shall be
deemed null and void.
AGREED TO AND ACCEPTED this______ day of _________________, 20__.
                    
[Name]





